Citation Nr: 0926190	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  08-06 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury to the feet, knees, legs, groin area, and hands (cold 
injury residuals).

2.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for a schizophrenic reaction, claimed as a nervous disorder.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include a nervous disorder, 
schizophrenic reaction, and posttraumatic stress disorder 
(PTSD). 


REPRESENTATION

Veteran represented by:  Tennessee Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1949 to August 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in December 
2006 and August 2007 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  

The Board notes that the Veteran's PTSD claim is based on the 
same medical and lay evidence as his claim for schizophrenic 
reaction, claimed as a nervous disorder.  See March 6 and 26, 
2007, statements in support of claim; PTSD Questionnaire.  In 
addition, the Veteran has asserted that his nervous disorder, 
previously diagnosed as schizophrenic reaction, would be 
diagnosed as PTSD under current psychological standards.  See 
id.  However, for the purposes of determining whether new and 
material evidence has been received in order to reopen the 
Veteran's claim of entitlement to service connection for 
schizophrenic reaction, claimed as a nervous disorder, the 
Board notes that the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, for purposes of 
determining whether a new claim has been submitted under 38 
U.S.C.A. § 7104(b), the "factual basis" of a service 
connection claim is the Veteran's disease or injury, rather 
than the symptoms of that disease or injury.  See Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Thus, the Board finds 
that the Veteran's claim for service connection for PTSD 
remains a separate and distinct claim from his application to 
reopen his claim of entitlement to service connection for 
schizophrenic reaction, claimed as a nervous disorder.  Id.; 
see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

However, the United States Court of Appeals for Veterans 
Claims (Court) has recently determined that the scope of 
Boggs and Ephraim is limited to claims to reopen.  
Specifically, the Court stated that Boggs, as well as 
Ephraim, relies upon a diagnosis to define the scope of a 
claim only retrospectively-after there has been a finding of 
fact based upon competent medical evidence.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 8 (2009) (emphasis in original).  
In contexts of section 5108 and requests to reopen, this 
accomplishes a balancing effect that preserves the finality 
of agency decisions while not precluding Veterans from 
pursuing claims based on evidence of injuries or diseases 
distinct from those upon which benefits have been denied.  
Id.  However, the Court determined that the advantages of 
treating separate diagnoses as separate claims in cases to 
reopen do not exist where separate diagnoses are rendered for 
the same reported symptoms during the initial processing of a 
claim for benefits.  Id.  

Therefore, in light of the Court's decision in Clemons and 
the Board's decision to reopen the Veteran's claim of 
entitlement to service connection for schizophrenic reaction, 
claimed as a nervous disorder, herein, the Board has 
recharacterized the issue regarding the merits of the 
Veteran's claims of entitlement to service connection for 
schizophrenic reaction, claimed as a nervous disorder, and 
PTSD as entitlement to service connection for an acquired 
psychiatric disorder, to include such disorders, as shown on 
the first page of this decision. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include a nervous disorder, 
schizophrenic reaction, and PTSD, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of cold 
injury residuals.  

2.  In a final decision issued in March 1957, the RO denied 
service connection for  schizophrenic reaction. 
3.  Evidence received since the final March 1957 denial is 
neither cumulative nor redundant of the evidence of record at 
the time of the decision and raises a reasonable possibility 
of substantiating the Veteran's claim of entitlement to 
service connection for schizophrenic reaction, claimed as a 
nervous disorder. 


CONCLUSIONS OF LAW

1.  Cold injury residuals were not incurred in or aggravated 
by active duty military service.  38 U.S.C.A. §§ 1101, 1110¸ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303 (2008).  

2.  New and material evidence has been received to reopen the 
final previously denied claim for service connection for 
schizophrenic reaction, claimed as a nervous disorder.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not in the record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Proper VCAA notice must be provided to a claimant prior to an 
initial unfavorable decision on the claim by the agency of 
original jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  

The Board's decision to reopen the Veteran's claim of 
entitlement to service connection for schizophrenic reaction, 
claimed as a nervous disorder, is completely favorable and, 
in that regard, no further action is required to comply with 
the VCAA and implementing regulations.  

With respect to the Veteran's claim of entitlement to service 
connection for cold injury residuals, the Board finds that VA 
has satisfied its duty to notify under the VCAA.  A May 2006 
letter, sent prior to the initial unfavorable rating decision 
issued in December 2006, advised the Veteran of the evidence 
and information necessary to substantiate his claim of 
entitlement to service connection for such disorder, his and 
VA's respective responsibilities in obtaining such evidence, 
and the evidence and information necessary to establish a 
disability rating and an effective date in accordance with 
Dingess/Hartman.  

In regard to the duty to assist, the Board observes that the 
Veteran's service personnel records are unavailable for 
review and are believed to have been destroyed in the 
National Personnel Records Center (NPRC) fire in 1973.  See 
Request for Information, completed in June 2006.  Therefore, 
VA has a heightened duty to assist in this case.  See Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991).  Nevertheless, the 
Board finds that, as it pertains to the Veteran's service 
connection claim for cold injury residuals, VA has satisfied 
its duty to assist in accordance with 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c).  

Specifically, the Veteran's service treatment records as well 
as post-service VA and private treatment records were 
considered by the RO in connection with his current claim.  
The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing medical records 
that are necessary for a fair adjudication of his claim.  

The Board observes that the Veteran has not been provided 
with a VA examination in connection with his claim of 
entitlement to service connection for cold injury residuals.  
The duty to assist requires VA to provide a medical 
examination or obtain a medical opinion in connection with a 
Veteran's claim where: (1) there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) there is evidence establishing that an event, 
injury, or disease occurred in service, or evidence 
establishing that certain diseases manifested during an 
applicable presumptive period; (3) there is an indication 
that the disability or symptoms may be associated with the 
Veteran's service or with another service-connected 
disability; and (4) there otherwise is insufficient competent 
medical evidence of record to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  However, 
as discussed in detail below, there is no competent evidence 
of a current diagnosis of such disorder.  Therefore, the 
Board finds that a VA examination is not necessary and the 
medical evidence of record is sufficient to adjudicate this 
claim.

Accordingly, the Board finds that VA has satisfied its duty 
to inform and assist as to the Veteran's claim of entitlement 
to service connection claim for cold injury residuals.  
Therefore, the Veteran will not be prejudiced by the Board 
proceeding to a decision on this claim.

II. Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

As indicated previously, the Veteran's service personnel 
records are unavailable.  As such, the Board is required to 
provide a heightened explanation of its findings and a 
careful consideration of the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).  However, there is no presumption, 
either in favor of the claimant or against VA, arising from 
missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 
217-18 (2005) (the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while 
in Government control which would have required VA to 
disprove a claimant's allegation of injury or disease in 
service in these particular cases).  Moreover, the case law 
does not lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the Veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  

Cold injury residuals

In his November 2005 claim, the Veteran reported that his 
feet hurt, sometimes "won't work," feel like rubber, and 
have deformed toenails.  He further reported that he has pain 
in his hands, they go to sleep, and sometimes he has no 
feeling in them.  The Veteran asserts that he is entitled to 
service connection for cold injury residuals for such 
symptoms because he was exposed to extremely cold and wet 
conditions while building bridges and roads, sleeping on the 
ground, and riding in the back of open trucks during service 
in Korea.  

In order to establish direct service connection for a claimed 
disability, the record must include medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.304; see 
also Duenas v. Principi, 18 Vet. App. 512 (2004).

In this case, the Veteran's service treatment records show no 
complaints or treatment for cold injury residuals.  His post-
service private medical records reflect complaints of cold 
feet in August 2002, but physical examination revealed good 
pulses and sensation in the feet.  The Veteran also 
complained of general leg pain in October 2004 and December 
2006.  However, none of these complaints were associated with 
the Veteran's claimed cold injury.  

While the Veteran is competent to testify as to his 
symptomatology and exposure to cold weather, he is not 
competent or qualified, as a layperson, to render a diagnosis 
or an opinion concerning medical causation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  

Therefore, the Board finds that there is no competent 
evidence of record demonstrating a current diagnosis of cold 
injury residuals.  Therefore, service connection for such 
disorder must be denied.  See Degmetich v. Brown, 104 F.3d 
1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (disallowing service connection where there is no 
present disability).  

The Board has considered the applicability of the benefit of 
the doubt doctrine to the Veteran's service connection claim 
for cold injury residuals.  The Board concludes that such 
doctrine is inapplicable because the preponderance of the 
evidence is against the Veteran's claim and, as such, the 
claim must be denied.  38 U.S.C.A. § 5107.

New and material evidence as to schizophrenic reaction, 
claimed as a nervous disorder

By way of background, the Board notes that the Veteran's 
initial claim for service connection for emotional immaturity 
was denied in a March 1955 rating decision on the basis that 
such is a constitutional or developmental abnormality and, 
therefore, is not a disability under the law.  The Veteran 
submitted additional evidence that same month, and the denial 
was affirmed for the same reason in an April 1955 rating 
decision.  The Veteran was advised of both decisions and his 
appellate rights, and he did not timely appeal.  As such, 
those decisions became final.  See 38 U.S.C. § 709 (1952) [38 
U.S.C.A. § 7105(c) (West 2002)]; Veterans Regulation No. 
2(a), Part II, Par. III; Department of Veterans Affairs 
Regulation 1008 (1955) [38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008)].

In January 1957, VA received a letter from the Veteran's 
former representative indicating that the Veteran had been 
hospitalized and diagnosed with schizophrenic reaction in May 
1955 and requesting service connection for such disability.  
After obtaining and reviewing June 1955 treatment records 
from the Memphis VA hospital, VA reopened the previously 
denied claim and reclassified it as a claim for schizophrenic 
reaction.  See March 1957 rating decision and letter to 
Veteran.  However, VA denied service connection based on a 
finding that such disability was not incurred or aggravated 
during service.  Id.  The Veteran did not submit a timely 
appeal from this decision, and it became final.  38 U.S.C. 
§ 709 (1952) [38 U.S.C.A. § 7105(c) (West 2002)]; Veterans 
Regulation No. 2(a), Part II, Par. III; Department of 
Veterans Affairs Regulation 1008 (1955) [38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008)].

VA received no further communication from the Veteran until 
November 2005, when he indicated that he wanted to reopen his 
previously denied claim, which he identified as a nervous 
disorder.  See November 2005 statement in support of claim 
(VA Form 21-4138).  Generally, a claim which has been denied 
in an unappealed decision by the Board or an RO may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c).  However, 38 U.S.C.A. § 5108 provides that, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
such claim and review the former disposition of the claim.  
See also 38 C.F.R. § 3.156(a).  
 
For claims to reopen that are received on or after August 29, 
2001, as in the present case, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a).  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been received to reopen a claim, the evidence is 
to be presumed credible.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

In this case, the evidence of record at the time of the last 
final denial in March 1957 included the Veteran's service 
treatment records and his Report of Transfer or Discharge (DD 
Form 214).  His service treatment records were negative for 
any complaints or treatment of a nervous disorder, but 
reflected a diagnosis of emotional immaturity.  Such also 
indicated that he had gone AWOL at some point.  The Veteran's 
DD Form 214 confirmed that he lost 360 days of service.  
Additionally, the Veteran had submitted letters from himself, 
his father, his friend, and his GI Training instructor 
indicating that the Veteran was healthy before service, but 
was a very sick and nervous man after being discharged.  VA 
treatment records dated in June 1955 indicated that the 
Veteran was hospitalized for 29 days and diagnosed with 
moderate chronic schizophrenic reaction of undifferentiated 
type with undetermined external precipitating stress.  The 
Veteran reported at that time that he first began to feel 
nervous when he was in Korea in 1950.  He was treated with 
Thorazine for one week and received two electroshock therapy 
treatments prior to being discharged from the hospital.

Since the last final denial, the Veteran has submitted a 
description of the in-service events that he believes led to 
his schizophrenic reaction, claimed as a nervous disorder.  
See, e.g., November 2005 Claim (VA Form 21-4138).  The 
Veteran stated that he witnessed a prisoner of war that he 
was in charge of strike a bomb buried in a rock pile, which 
killed him and seriously injured two other prisoners.  He 
then drove a truck across a condemned bridge to obtain 
medical care for the injured prisoners.  In addition, the 
Veteran reported that he was at one end of the "pong yong" 
bridge when soldiers starting shooting at him with machine 
guns when they heard noises.  He stated that he narrowly 
missed being shot three times in Korea, twice by a sniper and 
once by a machine gun.  The Veteran contends that these 
events and possibly other violent events in Korea made him 
unable to sleep and had a cumulative deteriorating effect on 
his health.  He stated that he takes medication for sleep and 
nervous disorders.

VA secured private medical records from Family Physicians of 
Lexington, dated from March 1998 through January 2007, and 
from Dr. Stroup of Lexington Family Care, dated in March 
2007.  Such records reflect that the Veteran has 
arteriosclerotic cerebral disease and a history of transient 
ischemic attacks in the past.  See, e.g., September 1998 and 
January 2007 treatment records.  He also has recent memory 
problems and a history of dementia.  See November 2003 and 
January 2007 treatment records.  The Veteran was diagnosed 
with anxiety in June 2000, when he reported having continued 
problems dealing with a home break-in, having guns around the 
house, and putting in a security system.  Additionally, the 
Veteran reported being under a great deal of stress in August 
2002 due to family matters, in that his son was using drugs.  

In addition to these records, the Veteran submitted a list of 
his prescriptions from September 2002 through March 2007 to 
show that he takes medications for his sleep and nervous 
disorders.  Significantly, VA also received a March 2007 
statement from Dr. Stroup indicating that the Veteran 
currently has a nervous disorder and that such disorder is at 
least as likely as not related to his combat experiences 
during the Korean War.  

All of this evidence is new in that it has not previously 
been considered by agency decisionmakers.  In particular, the 
March 2007 statement by Dr. Stroup is material, in that it 
relates to a medical nexus, an unestablished fact necessary 
to substantiate the Veteran's claim for service connection 
for schizophrenic reaction, claimed as a nervous disorder, 
and, when presumed credible, raises a reasonable possibility 
of substantiating the claim.  As such, new and material 
evidence having been received, the claim for service 
connection for schizophrenic reaction, claimed as a nervous 
disorder, is reopened.  38 C.F.R. § 3.156(a). 




ORDER

Service connection for cold injury residuals is denied.

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for 
schizophrenic reaction, claimed as a nervous disorder, is 
granted.


REMAND

The Board finds that a remand is necessary concerning the 
merits of the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include a 
nervous disorder, schizophrenic reaction, and PTSD, in order 
to ensure that due process is followed and that there is a 
complete record upon which to decide his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that a remand is necessary in order to afford 
the Veteran a VA examination in order to determine the 
current nature and etiology of his claimed acquired 
psychiatric disorder.  The evidence of record includes 
current a diagnosis of a nervous disorder, as well as 
symptoms of memory problems, stress, and anxiety.  See March 
2007 statement from Dr. Stroup and private treatment records 
dated from March 1998 to January 2007.  In addition, Dr. 
Stroup opined in his March 2007 statement that the Veteran's 
nervous disorder is at least as likely as not related to 
service.  However, Dr. Stroup did not indicate what 
information formed the basis for such diagnosis and opinion 
on causation.  A review of the Veteran's current and previous 
statements, letters from others, service treatment records, 
and June 1955 VA treatment records, as described above, also 
indicates that his claimed nervous disorder may be related to 
service.  

As such, the evidence of record includes a current diagnosis 
of a nervous disorder, evidence of in-service events, and an 
indication that such disorder may be related to service.  
However, the current diagnosis and nexus opinion are 
insufficient for the Board to make a decision on the claim.  
Therefore, a remand is necessary in order to provide the 
Veteran with a VA examination concerning the nature and 
etiology of any current acquired psychiatric disorder, 
including but not limited to a nervous disorder, 
schizophrenic reaction, and  PTSD.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  

Additionally, the Board notes that the Veteran has alleged 
that his acquired psychiatric disorder, to include a nervous 
disorder, schizophrenic reaction, and  PTSD, is a result of 
witnessing violent events during combat in Korea.  The 
Veteran reported certain incidents including witnessing a 
prisoner of war striking a bomb and being killed, driving 
injured prisoners over a condemned bridge for medical care, 
being shot at by fellow soldiers from the other end of a 
bridge, and narrowly missing being shot by a sniper two 
times.  In addition, the Veteran reported that he was at one 
end of the "pong yong" bridge when soldiers starting 
shooting at him with machine guns when they heard noises.  He 
stated that he narrowly missed being shot three times in 
Korea, twice by a sniper and once by a machine gun.  However, 
he has not provided specific details surrounding such 
incidents such that would allow verification of his claimed 
stressors.  Therefore, while on remand, the Veteran should be 
given an opportunity to fully describe his claimed in-service 
stressors with sufficient detail in order to attempt 
verification of such stressors. 

Accordingly, the case is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be given an 
opportunity to provide a detailed 
statement concerning his claimed in-
service stressor(s) that he alleges 
resulted in his PTSD.  After receiving 
a response, any necessary development 
in order to verify his stressor(s) 
should be completed.

2.  Schedule the Veteran for a VA 
psychological examination to determine 
the nature and etiology of his claimed 
acquired psychiatric disorder.  Any 
verified stressor(s) should be reported 
to the VA examiner.  The Veteran's 
claims file and a copy of this remand 
should be made available to the 
examiner for review.  The examiner 
should review the claims file in 
conjunction with the examination, 
including but not limited to the March 
2007 statement by Dr. Stroup and 1955 
VA treatment records, and make a note 
of such review in the examination 
report.  All necessary studies and 
tests should be conducted.  The 
examiner should render a diagnosis as 
to whether the Veteran currently has an 
acquired psychiatric disorder, 
including but not limited to a nervous 
disorder, schizophrenic reaction, and  
PTSD.  The examiner should specifically 
determine whether the Veteran meets the 
diagnostic criteria for PTSD and, if 
so, identify the verified stressor or 
stressors to which any current 
diagnosis of PTSD is attributed.  The 
examiner is requested to offer an 
opinion as to whether any diagnosed 
acquired psychiatric disorder is at 
least as likely as not (probability of 
50% or more) related to service.  The 
examiner should also offer an opinion 
as to whether the Veteran manifested a 
psychosis (defined as a brief psychotic 
disorder, delusional disorder, 
psychotic disorder due to general 
medical condition, psychotic disorder 
not otherwise specified, 
schizoaffective disorder, 
schizophrenia, schizophreniform 
disorder, shared psychotic disorder, or 
substance-induced psychotic disorder) 
within one year from the Veteran's 
service discharge in August 1953 and 
identify the manifestations of such 
psychosis.  The examiner must provide a 
rationale for any opinion offered.

3.  After completing any further 
development as may be indicated by any 
response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claim should 
be readjudicated based on the entirety 
of the evidence.  If the claim remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


